802 F.2d 1486
Gary W. JUSTICE, Appellant,v.John W. DENNIS, etc., Appellee.
No. 85-1431.
United States Court of Appeals,Fourth Circuit.
Sept. 30, 1986.

1
Prior report:  4th Cir., 793 F.2d 573.


2
The appellee's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  In a requested poll of the Court, Judges Russell, Widener, Hall, Sprouse, Chapman, Wilkinson, and Wilkins voted to rehear the case in banc;  and Judges Winter, Phillips, Murnaghan, and Ervin voted against rehearing the case in banc.  A majority of judges having voted to grant rehearing in banc,


3
IT IS ORDERED that rehearing in banc is granted.


4
IT IS FURTHER ORDERED that this case shall be calendared for argument at the December 1986 session of Court.